DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
positioning control in claim 3
expandable element in claims 8, 10-12, 14, and 15
diverting element in claim 8
spacing element in claim 8
convergent element in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,335,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘133 patent. That is, claim 1 is anticipated by claim 1 of the ‘133 patent. Similarly, claim 8 is anticipated by claim 8 of the ‘133 patent, and claim 12 is anticipated by claim 12 of the ‘133 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-7, 9-11, and 13-15 of the instant application are anticipated by claims 1-15 of the ‘133 patent, by the same reasoning.
Claims 1, 8-10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8-10, and 12-17 of U.S. Patent No. 10,695,041. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 4 of the ‘041 patent. That is, claim 1 is anticipated by claim 4 of the ‘041 patent. Similarly, claim 8 is anticipated by claims 4, 8, and 12 of the ‘041 patent, and claim 12 is anticipated by claim 13 of the ‘041 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 9, 10, and 13-15 of the instant application are anticipated by claims 4, 8-10, and 12-17 of the ‘041 patent, by the same reasoning.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the positioning device of claim 1, comprising: an expandable element including a balloon at a distal end of a shaft having a longitudinal axis, the balloon including a diverting element, a spacing element distal to and continuous with the diverting element, and a convergent element distal to and continuous with the spacing element; wherein when the balloon is in the expanded state: the diverting element extends away from the longitudinal axis at a first bend defining a first obtuse angle, the spacing element extends away from the diverting element at a second bend defining a second obtuse angle and at least a portion of the length spacing element is oriented substantially parallel to the longitudinal axis, and the convergent element extends away from the spacing element at a third bend defining a third obtuse angle and extends toward the longitudinal axis, wherein corners at each of the first, second, and third bends respectively define the first, second, and third obtuse angles, and wherein cross-sectional shapes and dimensions of the diverting element, spacing element, and convergent element are the same as each other and uniform along lengths of each respective element when expanded, within the context of the remainder of claim 1.
No prior art of record teach and/or fairly suggest the positioning device of claim 8, comprising: an expandable element at a distal end of a shaft having a longitudinal axis, the expandable element including a diverting element, a spacing element distal to the diverting element, and a convergent element distal to the spacing element; wherein when the expandable element is inflated: the diverting element extends away from the longitudinal axis at a first bend defining a first obtuse angle, the spacing element extends away from the diverting element at a second bend defining a second obtuse angle and at least a portion of the length spacing element is oriented substantially parallel to the longitudinal axis, and the convergent element extends away from the spacing element at a third bend defining a third obtuse angle and extends toward the longitudinal axis, wherein corners defined at each of the first, second, and third bends, and wherein cross-sectional shapes and dimensions of the diverting element, spacing element, and convergent element are substantially same as each other and substantially consistent along lengths of each respective element when inflated, within the context of the remainder of claim 8.
No prior art of record teach and/or fairly suggest the method for moving a portion of an esophagus away from a left atrium of a heart of claim 12, comprising: inserting a shaped, non-compliant expandable element into the esophagus; and inflating the element to form a rigid deflecting element with a plurality of continuous, angularly oriented sections having constant cross-sectional shapes and dimensions with corners therebetween to impart the element with a series of bends, and to deflect the portion of the esophagus away from the left atrium of the heart, within the context of the remainder of claim 12.
The closest prior art of record, U.S. Patent No. 6,632,235 (Weikel et al.), teaches a device comprising a shaft with a longitudinal axis, and a balloon at a distal end of the shaft, the balloon including a diverting element, a spacing element continuous with and distal to the diverting element, and a convergent element continuous with and distal to the spacing element, wherein a first bend between the diverting element and the shaft, a second bend between the diverting element and the spacing element, and a third bend between the spacing element and the converging element each define obtuse angles (see Figure 35; col. 21, lines 28-32). However, Weikel et al. does not teach the diverting, spacing, and converging elements of the balloon have cross-sectional shapes and dimensions that are the same as one another and uniform or substantially consistent when expanded, or that the spacing element has a length substantially parallel to the longitudinal axis, as required by claims 1 or 8.
Additionally, U.S. Patent Application Publication No. 2007/0299433 (Williams et al.), teaches a device comprising a shaft with a longitudinal axis, and a balloon at a distal end of the shaft, the balloon including a diverting element, a spacing element continuous with and distal to the diverting element, and a convergent element continuous with and distal to the spacing element, wherein a first bend between the diverting element and the shaft, a second bend between the diverting element and the spacing element, and a third bend between the spacing element and the converging element each define obtuse angles (see Figure 35; col. 21, lines 28-32). However, Williams et al. does not teach the diverting, spacing, and converging elements of the balloon have cross-sectional shapes and dimensions that are the same as one another and uniform or substantially consistent when expanded (see Figure 6; [0021]), as required by claims 1 or 8.
Lastly, the closest prior art regarding claim 12, U.S. Patent No. 2008/0033415 (Rieker et al.), teaches a method for moving a portion of an esophagus away from a left atrium of a heart, comprising: inserting a shaped, non-compliant expandable element into the esophagus in a position and orientation to deflect a portion of the esophagus away from the left atrium of the heart; and expanding the expandable element to provide a rigid deflecting element with a plurality of continuous, angularly oriented sections having constant cross-sectional shapes and dimensions with corners therebetween to impart a series of bends to deflect the esophagus away from the left atrium (abstract; [0047]; [0051]-[0052]; [0058]-[0060]; Figures 2A-B). However, Rieker et al. does not teach the expandable element is inflated to facilitate expansion to deflect the esophagus.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791